Citation Nr: 0422661	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




INTRODUCTION

The appellant is a veteran who had active duty service from 
November 1940 to June 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in October 2002, and a substantive 
appeal was timely received in December 2002.  

In August 2003, the veteran testified at a Decision Review 
Officer hearing at the RO.  Pursuant to a July 2004 motion 
and the Board's granting thereof, this case has been advanced 
on the Board's docket under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran during his August 2003 hearing testified he 
injured his left knee on two separate occasions in service.  
He stated that his back and knee disabilities resulted from a 
horse falling on him in service.  A May 1947 orthopedic 
examination shortly after service reflects history given by 
the veteran to the effect that he injured his right knee when 
a horse fell on him in 1943.  Service connection for right 
knee disability was denied by rating decision in September 
1947.  However, his current appeal involves his left knee and 
back.  

The veteran's representative contends in a June 2004 brief 
that not all of the veteran's service medical records have 
been obtained.  The Board notes that the claims file only 
includes minimal service medical records and it does not 
appear that any search for additional service medical records 
has been requested since the initial record for service 
medical records in the late 1940's.  Under the circumstances, 
the Board believes that a current request for a search for 
additional service medical records is appropriate. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to furnish all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the National 
Personnel Records Center and request a 
search for additional service medical 
records.

3.  If additional service medical records 
documenting the claimed injuries are 
located, then the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of the claimed left knee and low 
back disabilities.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability 
and/or back disability is related to the 
veteran's active duty service. 

4.  After completion of the above and any 
other development deemed necessary by the 
RO, the RO should review the expanded 
record and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


